Citation Nr: 1105416	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied service connection for Type II diabetes mellitus, to 
include as due to exposure to Agent Orange.  The Veteran, who had 
active service from January 1974 to April 1981, appealed that 
decision to the Board and the case was referred to the Board for 
appellate review.

This case has been before the Board on two prior occasions.  The 
Board remanded the case in April 2006 and again in September 2008 
for additional evidentiary development.  Regrettably, however, 
not all requested development was accomplished.  Consequently, 
the appeal must once again be remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

In July 2005, the Veteran testified at a Board hearing that a VA 
physician who had conducted a biopsy of his kidneys had also 
written a letter relating his type II diabetes mellitus to his 
period of active service.  Specifically, this letter was said to 
indicate that the current condition of his kidneys suggested that 
the Veteran had had diabetes mellitus for a period of 
approximately 25 years, which would coincide with his period of 
active service.  Transcript at 9.  This letter does not appear to 
be in the claims folder, although the Veteran stated that the 
physician had submitted the letter and provided him with a copy.  

The Board has made two prior attempts to obtain this letter when 
it remanded the case in April 2006 and September 2008.  A 
negative reply was requested if the letter could not be located, 
along with a memorandum documenting the steps taken in arriving 
at the determination that further search efforts to obtain such 
records would prove futile (or that the letter does not exist).  
Unfortunately, neither remand resulted in locating the letter.  
The Veteran has also indicated that he does not have a copy of 
the letter.

In a December 2008 letter, however, the Veteran identified the 
physician who had written the letter which supposedly indicates 
that his diabetes mellitus had its onset in service.  While he 
indicated that Drs. Jayakrishuakamal, Koni Jeti, and Charley 
Thakar had performed his kidney biopsy, it was actually Dr. James 
A. Baker who had written the letter pertaining to his biopsy 
results.  The Veteran indicated that Dr. Baker currently works at 
the Kidney & Hypotension Clinic in Southgate, KY.  

Since none of Dr. Baker's records are in the claims file, 
including the letter in question, these records need to be 
obtained and associated with the claims file prior to appellate 
review by the Board.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R.               
§ 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
duty to assist includes obtaining private and VA medical records 
to which a reference has been made).  If these records cannot be 
located, a negative reply is requested, along with a memorandum 
documenting the steps taken in arriving at the determination that 
further search efforts to obtain such records would prove futile 
(or that the letter does not exist).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC should ask the Veteran to 
provide the necessary release form in order 
to secure all medical records from Dr. 
James A. Baker at the Kidney & Hypotension 
Clinic in Southgate, KY.  The RO/AMC should 
then obtain and associate with the claims 
file any outstanding records from Dr. 
Baker.  If no records are available or the 
search for these records yields negative 
results and further attempts to obtain 
these records would be futile, then this 
should be clearly documented in the claims 
file and the Veteran appropriately 
notified.  38 C.F.R. § 3.159(c)(1), (c)(2) 
and (c)(3). 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, the 
Veteran and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


